Citation Nr: 0205134	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  98-10 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to June 19, 1995 for a 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The veteran served on active duty from September 1948 to 
November 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO decision which established service 
connection for PTSD, effective June 19, 1995.  The veteran 
was notified of this decision in May 1998.  A notice of 
disagreement was received in June 1998, and the veteran 
appealed for an earlier effective date.  The statement of the 
case was issued in June 1998, and a substantive appeal 
addressing this issue was received in June 1998.  A personal 
hearing was held before an RO hearing officer in October 
1998.  A hearing was held before the undersigned member of 
the Board in December 1999.  

In June 2000, the Board denied the claim for an earlier 
effective date.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a May 2001 order, the Court granted a motion by the VA 
Secretary to vacate the June 2000 Board decision with regard 
to this issue and remand such issue pursuant to a recent 
change in the law.  The case was subsequently returned to the 
Board.


FINDINGS OF FACT

1.  By rating action of June 1986, the RO denied the 
veteran's original claim of service connection for PTSD; this 
decision did not become final, there being no notice of the 
decision and no notice of appellate rights.

2.  By rating action of May 1991, the denial of service 
connection for PTSD was confirmed and continued on the basis 
that there was no diagnosis of PTSD by a psychiatrist.

3.  By letter to the veteran dated May 24, 1991, he was 
notified of the denial of his claim for service connection 
for PTSD on the basis that a diagnosis of PTSD from a 
psychiatrist was not of record; instructions concerning his 
appellate rights were furnished by an enclosure to the 
letter.

4.  Rating action of May 1991 became final, there being no 
timely appeal therefrom.  

5.  A letter from the veteran seeking service connection for 
PTSD was received from a Congressman on August 19, 1994.

6.  An explicit application to reopen a claim for service 
connection for PTSD was received on June 19, 1995.

7.  By rating action in May 1998, the RO established service 
connection for PTSD, effective from June 19, 1995.

8.  The earliest effective date for the grant of service 
connection for PTSD is August 19, 1994, the date of the 
veteran's letter which sought service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision denying service connection 
for PTSD is not a final decision, there being no notification 
to the veteran of that decision or of his appellate rights.  
38 U.S.C. § 4004 (1982); 38 C.F.R. §§ 3.104, 19.25, 19.129, 
19.192 (1985).  

2.  The May 1991 rating decision denying service connection 
for PTSD is a final decision.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  

3.  An earlier effective date of August 19, 1994 for the 
grant of service connection for PTSD is warranted.  38 
U.S.C.A. § 5110 (West 1991 and Supp. 2001), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001); 38 C.F.R. § 3.400(r) 
(2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from September 1948 to 
November 1969, including service in Korea and Vietnam.

On medical examination performed for retirement purposes in 
August 1969, the examiner noted that the veteran reported 
that he had occasional insomnia and nightmares in 1966 after 
returning from Vietnam.  He said he had no trouble since 
early 1967.  The examiner noted that there were no complaints 
and no sequelae. 

On May 21, 1985, the RO received the veteran's initial claim 
for service connection for a psychiatric disorder, claimed as 
depression.  The veteran asserted that this condition began 
in 1966, during service, and that he was hospitalized at that 
time.  The only post-service treatment he reported for this 
condition was at the Columbia VA Medical Center (VAMC) in 
April 1985.

In June 1985, the RO received a discharge summary from the 
Columbia VAMC, reflecting that the veteran was hospitalized 
there in April 1985.  The examiner noted that this was the 
veteran's first psychiatric hospitalization.  It was noted 
that the veteran had just been treated at Fort Jackson 
Hospital, where he was admitted in early March 1985, and 
diagnosed with major depression with psychosis.  He was 
admitted to the Columbia VAMC on the same day he was 
discharged from Fort Jackson.  The discharge diagnosis was 
generalized anxiety disorder with depressed mood.

A July 1985 VA psychiatric evaluation shows that the veteran 
complained of depression.  The examiner noted that the 
veteran appeared to be devoid of emotional distress.  The 
veteran reported that he was sometimes depressed, but was not 
at the present time.  The examiner indicated that there was 
no significant psychiatric symptomatology noted on the 
current examination.

In a September 1985 decision, the RO denied service 
connection for a nervous condition.  The relevant issue 
listed as being considered by the RO was service connection 
for depression.  There was no mention of PTSD in this rating 
action.  The veteran was notified of this decision in 
September 1985.  A notice of disagreement was received from 
the veteran in September 1985.  He contended that he was 
treated for the condition on an outpatient basis during 
service and said his nerves were adversely affected by his 
Vietnam War experiences.  The RO promulgated a statement of 
the case in October 1985.

By a statement dated in October 1985, the veteran said that 
he wanted to amend his claim for service connection for a 
psychiatric disorder, as he wished to claim service 
connection for PTSD.  He related that he was currently being 
treated for the condition at the Columbia VAMC and requested 
that the RO obtain outpatient treatment records from that 
facility dated from September 1, 1985 to the present.

In November 1985, the RO obtained VA medical records dated in 
October 1985 reflecting that the veteran received psychiatric 
treatment.  A treatment note dated in early October 1985 
shows that the veteran requested to be seen by a psychiatrist 
for depression and anxiety reaction.  He related that he was 
previously treated there for this condition in April 1985.  
Treatment notes dated in late October 1985 show that the 
veteran was diagnosed with chronic depressive disorder and 
PTSD by a physician at the mental hygiene clinic, and with 
PTSD, anxiety, and depression by a psychologist.

At a February 1986 VA psychiatric examination performed by 
two psychiatrists, it was determined that there was 
insufficient evidence to merit a diagnosis of PTSD, and that 
the veteran appeared to have either anxiety disorder or 
depression which was in remission. 

In a June 1986 decision, the RO denied service connection for 
PTSD.  By a letter to the veteran dated in June 1986, the RO 
informed him as follows:

We have reviewed your claim based on all 
the evidence of record including your 
statement of November 11, 1985, and VA 
exam of February 28, 1986.

Although you were seen for nightmares in 
service, you did not require any 
psychiatric followup until 1985.  
Therefore, we must deny your claim for a 
nervous disorder.

This is a reconsideration of our decision 
of September 17, 1985, and does not serve 
to extend the appeal period referred to 
therein.  [Emphasis by underlining 
added].

In March 1991, the RO received the veteran's application to 
reopen a claim for service connection for PTSD.  He stated 
that all of his treatment for this condition had been 
received at the Columbia VAMC, and he requested that the RO 
obtain treatment records from that facility dated since 1985.

In March 1991, the RO received partially duplicative VA 
medical records, including an April 1985 VA hospital 
discharge summary.  A February 1991 treatment note shows that 
the veteran was evaluated by a physician at the mental 
hygiene clinic, who diagnosed depressive and anxiety 
disorder, chronic.  A March 1991 treatment note shows that 
the veteran was evaluated by a psychologist, who diagnosed 
PTSD.

In a May 1991 decision, the RO denied the claim for service 
connection for PTSD.  The veteran was notified of this 
decision and of his appellate rights at his address of record 
in May 1991.  He did not timely appeal therefrom.  The 
notification letter was to the effect that service connection 
was being denied as there was no diagnosis of PTSD from a 
psychiatrist.

On August 19, 1994, the RO received a letter from a 
Congressman which enclosed a letter from the veteran.  In 
this letter, the veteran discussed his previously denied 
claim for service connection for PTSD.  He asked if it were 
possible for him to be granted service connection.  He noted 
that he had received a disability retirement from the federal 
government.  In an attached authorization for the 
Congressman, he stated that he was "requesting presumption 
of service connection disability for 'PTSD'."  In August 
1994, the RO wrote to the Congressman and informed him that 
the veteran's claim for service connection for PTSD was 
previously denied on two occasions, and he was provided 
information regarding the evidence required to substantiate a 
claim for service connection for PTSD.

In June 1995, the RO received the veteran's application to 
reopen his claim for service connection for PTSD based on new 
and material evidence.  There are two date stamps on this 
letter, one dated on June 17, 1995, and one dated on June 19, 
1995.  The Board notes that the veteran signed the statement 
on June 19, 1995, and therefore concludes that this is the 
correct date of receipt.

In June 1995, the RO received partially duplicative VA 
medical records dated from April 1985 to September 1995 
reflecting outpatient treatment for psychiatric disorders, 
including PTSD.  The first diagnosis of PTSD was dated in 
October 1985.

At an October 1996 VA psychiatric examination performed by 
two doctors, the examiners determined that the veteran did 
not have PTSD and diagnosed dysthymic disorder, in partial 
remission.

In an April 1998 decision, the Board established service 
connection for PTSD.  In a May 1998 rating decision, the RO 
effectuated the Board's grant of service connection for PTSD 
and assigned an effective date of June 19, 1995. 

By a statement received in May 1998, the veteran indicated 
that his PTSD began in March 1985, not in 1995.

At an October 1998 RO hearing, the veteran reiterated his 
assertion that an earlier effective date of 1985 should be 
assigned for the grant of service connection for PTSD.  He 
noted that his medical records reflect that he was diagnosed 
with PTSD at that time and that he received ongoing treatment 
for PTSD and other psychiatric disorders since that time.

By a statement dated in July 1999, the veteran asserted that 
he was improperly informed and incompletely represented in 
1986.

At a December 1999 Board hearing, the veteran reiterated many 
of his assertions.  He and his representative essentially 
asserted that the September 1985 and May 1991 RO decisions 
never became final as the RO did not properly inform the 
veteran after each decision regarding the evidence considered 
and of the requirements for service connection for PTSD.  The 
veteran testified that based on the letter he received from 
the RO in 1986, he believed that there was no point in 
continuing his appeal, and therefore he did not file a notice 
of disagreement.  The veteran stated that he did not claim 
that there was clear and unmistakable error in the 1985 
decision.  The veteran's representative contended that the 
veteran's original claim remained open pursuant to Hayre v. 
West, 188 F. 3d 1327 (Fed. Cir. 1999).  The veteran said he 
did not recall attempting to reopen his claim for service 
connection for PTSD in 1991.

At the Board hearing, the veteran submitted a duplicate copy 
of a January 1986 VA treatment record reflecting that he was 
diagnosed with PTSD.  He waived RO consideration of that 
evidence.  The veteran's representative further asserted 
that, in 1991, the RO failed to obtain VA treatment records 
which documented a diagnosis of PTSD by a psychiatrist.  He 
contended that as a result, the May 1991 rating decision was 
not final, and an effective date in 1991 should be assigned.

In June 2000, the Board denied the claim for an earlier 
effective date.  The veteran appealed that decision to the 
Court.  In a May 2001 order, the Court granted a motion by 
the VA Secretary to vacate the June 2000 Board decision with 
regard to this issue and remand such issue pursuant to the 
recent enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  The case was subsequently returned to the Board.

In February 2001, the VA received partially duplicative VA 
treatment records dated from 1985 to 2000.  The VA also 
received a report of an April 2001 VA psychiatric 
examination, in which the veteran reported that he had no 
psychiatric treatment after separation from service until 
1985.

By a statement dated in February 2002, the veteran's 
representative asserted that the claim should be remanded to 
the RO pursuant to the VCAA, and contended that VA might have 
additional pertinent medical evidence.

II.  Analysis

It is noteworthy that a significant change in the law was 
effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed the VCAA into law.  Among other things, 
this law eliminated the concept of a well-grounded claim, 
redefined and expanded the obligations of VA with respect to 
the duty to assist, and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In August 2001, the VA published final regulations 
implementing the VCAA, including a regulation on the notice 
and duty to assist provisions.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  In 
brief, the VA must notify the claimant of the evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  In addition, 
the pertinent parts of the VCAA and companion regulation 
provide that the VA must make reasonable efforts to obtain 
evidence to substantiate the claim, including obtaining 
identified records and providing a VA examination when 
necessary to make a decision on the claim.  Id.; 38 U.S.C.A. 
§ 5103A (West Supp. 2001).

Despite the assertions of the veteran's representative in 
February 2002, to the effect that the veteran has not been 
notified of the evidence necessary to support his claim for 
an earlier effective date for service connection for PTSD, 
the file shows that since the claim was filed, the RO has 
repeatedly notified the veteran that his claim was denied 
pursuant to the law and regulations regarding effective 
dates.  Such notice is found in the statement of the case, 
subsequent supplemental statements of the case, and in the 
now vacated June 2000 Board decision.  Based on the 
foregoing, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the notice provisions of the VCAA and 
companion regulation have been satisfied in this case.  
38 U.S.C.A. § 5103 (West Supp. 2001).  With respect to the 
duty to assist provisions of the VCAA, the veteran's 
representative has asserted that the VA might have additional 
pertinent medical evidence.  He has not specifically 
identified such evidence.  Moreover, the veteran has 
repeatedly stated that he has only received VA treatment for 
PTSD, and that he did not receive VA treatment until 1985.  
Records of his VA treatment in 1985 have been of record since 
his initial claim in 1985.  The Board finds that there is no 
additional pertinent evidence which should be obtained; that 
all relevant evidence has been developed to the extent 
possible; and that the duty to assist provisions of the VCAA 
and implementing regulation have been satisfied.

The applicable criteria provide that unless specifically 
provided otherwise, the effective date of an award for 
compensation benefits based on an original claim, or a claim 
reopened after a final disallowance, shall be the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400 (2001).  For direct service connection, the 
effective date is the day following separation from active 
service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(1) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400(b)(2) (2001).  
For reopened claims, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400(r) (2001).

The veteran asserts that he is entitled to an earlier 
effective date for a grant of service connection for PTSD.  
Specifically, he contends that he is entitled to an effective 
date in 1985, as his PTSD symptoms began at that time.  As 
noted above, the effective date of service connection is 
based, in part, on the date of receipt of a claim.  
Applicable criteria set forth in 38 U.S.C.A. § 5101(a) (West 
1991) mandate that a claim must be filed in order for any 
type of benefit to accrue or be paid, see Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), and that the mere presence 
of medical evidence in the record does not establish an 
intent on the part of the veteran to seek service connection 
for the benefit in question.  See Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Crawford v. Brown, 5 Vet. App. 33, 35 
(1993).  While the Board must interpret the veteran's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the veteran.  Brannon at 35; 
see Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2001).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2001).  When determining the 
effective date of an award of compensation benefits, the 
Board is required to review all the communications in the 
file that could be interpreted to be a formal or informal 
claim for benefits.  See Servello v. Derwinski, 3 Vet. App. 
196, 198 (1992).

No claim for PTSD was filed by the veteran until October 
1985.  A PTSD claim is a separate and new claim.  See Ephraim 
v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) (newly diagnosed 
PTSD, whether or not related to a previously diagnosed mental 
disorder, cannot be the same claim).  In addition, unique 
regulatory and medical factors pertain to PTSD that 
distinguishes it legally and medically from a claim for 
service connection for a psychiatric disorder.  See 38 C.F.R. 
§ 3.304(f) (2001); Diagnostic and Statistical Manual of 
Mental Disorders code 309.81 (4th ed. 1994).  The veteran's 
claim in May 1985 referred to depression only and not to 
PTSD.  In fact, it appears that the veteran realized that his 
claim in May 1985 did not encompass PTSD.  In this regard, 
his letter dated in October 1985 was to the effect that he 
wished to amend his claim to include entitlement to service 
connection for PTSD.

As to the claim filed in October 1985, the Board notes that 
the RO adjudicated this claim by rating action of June 1986.  
Therein, service connection for PTSD was denied.  However, 
there was no notification of this denial to the veteran or 
his representative.  The applicable criteria provide as 
follows:

§ 19.25 Notification by agency of 
original jurisdiction of right to appeal.  

The claimant and his or her 
representative, if any, will be informed 
of appellate rights provided by 38 U.S.C. 
chapters 71 and 72, including the right 
to a personal hearing and the right to 
representation.  The agency of original 
jurisdiction will provide this 
information in each notification of a 
determination of entitlement or 
nonentitlement to Department of Veterans 
Affairs benefits. 

38 C.F.R. § 19.25 (2001).

While a letter was sent to the veteran following rating 
action of June 1986, it appears that this letter pertained to 
rating action of September 1985.  The letter made no mention 
of PTSD, no information was forwarded to the veteran 
concerning his appellate rights, and the letter specifically 
indicated it was a reconsideration of the RO's September 17, 
1985 decision-a decision that did not involve PTSD.  In 
summary, rating action of June 1986 did not become final.

Despite the fact that rating action of June 1986 did not 
become final, a subsequent rating action of May 1991 became a 
final determinative action.  In this regard, the veteran was 
notified of this decision by letter of May 24, 1991 and of 
his appellate rights at his address of record.  There was no 
timely notice of disagreement filed to this letter and the 
rating action became final.  See 38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990).  In fact, 
the veteran admitted that he did not file an appeal to this 
latter decision, and he is not alleging error in this 
decision.

The veteran's representative argues that the 1991 rating 
action did not become final as the RO failed to obtain a 
treatment record which documented a diagnosis of PTSD by a VA 
psychiatrist in conjunction with the 1991 claim.  Citing 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), he asserts 
that this constituted a breach of the duty to assist, and 
therefore, the veteran's claim from that time has remained 
open and may not be considered final.  In Hayre, the Court 
held that VA's failure to obtain pertinent service medical 
records specifically requested by the claimant, and failure 
to provide the claimant with notice explaining the 
deficiency, constitutes a grave procedural error such that 
the claim does not become final for purposes of appeal.

The Board respectfully disagrees with the representative's 
argument and finds that there was no grave procedural error 
in rating action of May 1991.  Although the record dated in 
January 1986 may not have been included in the veteran's 
claims file in 1991, the Board points out that records from 
that same physician, dated in October 1985 and February 1991, 
were part of the record at the time of the RO's decision in 
May 1991.  The October 1985 record contains a diagnosis of 
PTSD, while the February 1991 record contains a diagnosis of 
a psychiatric disability other than PTSD.  Since the October 
1985 record contains similar information to that recorded in 
the January 1986 record (i.e., that the veteran was diagnosed 
with PTSD), the Board finds that the mere absence of the 
January 1986 record does not rise to the level of a grave 
procedural error.  Furthermore, the veteran and his 
representative were free to disagree with the RO's May 1991 
determination that there was no diagnosis of PTSD by a 
psychiatrist and failed to do so.  Accordingly, the Board 
concludes that the May 1991 rating decision is final.

The RO has assigned an effective date of June 19, 1995 for 
the grant of service connection for PTSD, as this was the 
date of receipt of the veteran's explicit application to 
reopen his claim.  However, the Board notes that an earlier 
letter was received from the veteran on August 19, 1994 in 
which he requested service connection for PTSD.  This letter 
mentioned the existence of additional evidence which had not 
been considered previously; that is, evidence that he had 
been held eligible to receive disability benefits following 
psychiatric hospitalization in 1985.  The Board concludes 
that this letter constitutes an application to reopen the 
previously denied claim for service connection for PTSD.  
Under 38 C.F.R. § 3.400, the effective date of an award of 
service connection is the date of receipt of the veteran's 
claim.  38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400(r) (2001).  

In so deciding, the Board is mindful of the provisions of 
38 C.F.R. § 3.157.  This regulation provides that a report of 
examination or hospitalization may be accepted as an informal 
claim for benefits if it meets the requirements of 38 C.F.R. 
§ 3.157(b).  

Once a formal claim for pension or 
compensation has been allowed or a formal 
claim for compensation disallowed for the 
reason that the service-connected 
disability is not compensable in degree, 
receipt of [evidence listed under (b)(1), 
(2), or (3)] will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.  

38 C.F.R. § 3.157 (2001).

In the instant case there was no prior allowance of the 
veteran's claim, nor was there a prior formal claim for 
compensation which was disallowed for the reason that the 
service connected disability was not compensable.  
Accordingly, any evidence showing treatment for PTSD prior to 
the date of the reopened claim may not serve as an informal 
claim for benefits under 38 C.F.R. § 3.157.  Thus, there is 
no obligation on the VA to attempt to obtain treatment 
records prior to the date of the veteran's reopened claim.


ORDER

An effective date of August 19, 1994 and no earlier for the 
grant of service connection for PTSD is granted, subject to 
VA regulations concerning the payment of monetary benefits.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


